 Case: 1:17-md-02804-DAP Doc #: 2843 Filed: 10/18/19 1 of 3. PageID #: 427713



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE NATIONAL PRESCRIPTION OPIATE            MDL No. 2804
 LITIGATION                                    Case No. 17-md-2804


 This document relates to:                     Judge Dan Aaron Polster
 County of Cuyahoga, et al. v. Purdue Pharma
 L.P., et al., Case No. 17-OP-45004;
 County of Summit, et al. v. Purdue Pharma,
 L.P. et al., Case No. 18-OP-45090

                 PLAINTIFFS’ WITNESS DISCLOSURES FOR
                           OCTOBER 22, 2019

       Pursuant to this Court’s Order, Plaintiffs anticipate calling the following

witnesses to testify on October 22, 2019, in the order below.

      David Courtwright
      Anna Lembke, M.D.

                                         Respectfully submitted,

                                         /s/Paul J. Hanly, Jr.
                                         Paul J. Hanly, Jr.
                                         SIMMONS HANLY CONROY
                                         112 Madison Avenue, 7th Floor
                                         New York, NY 10016
                                         (212) 784-6400
                                         (212) 213-5949 (fax)
                                         phanly@simmonsfirm.com
Case: 1:17-md-02804-DAP Doc #: 2843 Filed: 10/18/19 2 of 3. PageID #: 427714




                                  Joseph F. Rice
                                  MOTLEY RICE
                                  28 Bridgeside Blvd.
                                  Mt. Pleasant, SC 29464
                                  (843) 216-9000
                                  (843) 216-9290 (Fax)
                                  jrice@motleyrice.com

                                  Paul T. Farrell, Jr., Esq.
                                  GREENE KETCHUM, LLP
                                  419 Eleventh Street
                                  Huntington, WV 25701
                                  (304) 525-9115
                                  (800) 479-0053
                                  (304) 529-3284 (Fax)
                                  paul@greeneketchum.com

                                  Plaintiffs’ Co-Lead Counsel

                                  Peter H. Weinberger (0022076)
                                  SPANGENBERG SHIBLEY & LIBER
                                  1001 Lakeside Avenue East, Suite 1700
                                  Cleveland, OH 44114
                                  (216) 696-3232
                                  (216) 696-3924 (Fax)
                                  pweinberger@spanglaw.com

                                  Plaintiffs’ Liaison Counsel

                                  W. Mark Lanier
                                  THE LANIER LAW FIRM
                                  6810 FM 1960 Rd W
                                  Houston, TX 77069-3804
                                  (713) 659-5200
                                  (713) 659-2204 (Fax)
                                  wml@lanierlawfirm.com

                                  Lead Trial Counsel
Case: 1:17-md-02804-DAP Doc #: 2843 Filed: 10/18/19 3 of 3. PageID #: 427715



                                  Hunter J. Shkolnik
                                  NAPOLI SHKOLNIK
                                  360 Lexington Ave., 11th Floor
                                  New York, NY 10017
                                  (212) 397-1000
                                  (646) 843-7603 (Fax)
                                  hunter@napolilaw.com

                                  Counsel for Plaintiff Cuyahoga County, Ohio

                                  Donald A. Migliori
                                  MOTLEY RICE
                                  28 Bridgeside Blvd.
                                  Mt. Pleasant, SC 29464
                                  (843) 216-9000
                                  (843) 216-9290 (Fax)
                                  dmigliori@motleyrice.com

                                  Counsel for Plaintiff Summit County, Ohio
